     Case 2:20-cv-00114-NT Document 4 Filed 05/29/20 Page 1 of 2       PageID #: 15



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


CHARLES ALPINE,                         )
                                        )
                     Plaintiff,         )
                                        )
v.                                      )      Civil No. 2:20-CV-00114-NT
                                        )
SCOTT HARRIS,                           )
                                        )
                     Defendant.         )



                  ORDER AFFIRMING THE RECOMMENDED
                   DECISION OF THE MAGISTRATE JUDGE


        On April 2, 2020, the United States Magistrate Judge filed with the court, with

copy to the Plaintiff, his Recommended Decision after a preliminary review of the

Plaintiff’s Complaint under 28 U.S.C.§ 1915. Recommended Decision (ECF No. 2). On

April 3, 2020, a copy of the Recommended Decision was mailed to Mr. Alpine at the

address he provided to the Court. On May 8, 2020, the envelope containing the

Recommended Decision was returned to the Court as “not deliverable as addressed.”

(ECF No. 3.) The Court has waited more than two weeks and Mr. Alpine has not

updated the Court of his address. It is a litigant’s responsibility to keep the Court

appraised of a current mailing address for correspondance. The time within which to

file objections has expired, and no objections have been filed. The Magistrate Judge

notified the Plaintiff that failure to object would waive their right to de novo review

and appeal.
  Case 2:20-cv-00114-NT Document 4 Filed 05/29/20 Page 2 of 2   PageID #: 16



      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby AFFIRMED and the Plaintiff’s Complaint be DISMISSED.

      SO ORDERED.

                                          /s/ Nancy Torresen__________________
                                          United States District Judge

Dated this 29th day of May, 2020.




                                      2
